Citation Nr: 1700942	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  15-23 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to the receipt of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The appellant served on active duty in the U.S. Army from September 2000 to March 2009.  He had a period of "time lost" from February 2005 to March 2009, such that he was credited with a total of 4 years, 4 months, and 21 days of active service.  His discharge was characterized as dishonorable (separation code "JJD").

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 administrative decision issued by the VA Regional Office (RO) in Wichita, Kansas.  The RO determined that the character of the appellant's discharge from service was a bar to the receipt of VA benefits.

In March 2016, the appellant executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of attorney Sean A. Kendall.  That action had the effect of revoking the prior power of attorney in favor of Veterans of Foreign Wars of the United States.  38 C.F.R. § 14.631(f)(1).

In August 2016, the Board denied attorney Kendall's motion to withdraw as the appellant's representative.  In November 2016, the attorney withdrew his prior request for a copy of the appellant's claims file.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons set forth below, this matter is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The appellant entered onto active duty in September 2000 for an obligated period of four years.  He reenlisted in February 2004.  Thereafter, he continued on active duty beyond September 2004, thereby fulfilling his initial, four-year obligation.  Because of the intervening reenlistment and other matters, he was not issued a discharge or release from service until January 2013.

Sometime after December 2004, the appellant pled guilty to charges relating to the sexual molestation of his stepdaughter on multiple occasions between approximately March 1, 2004, and December 31, 2004.  By order of general court-martial, as amended, he was sentenced to reduction to the grade of Private E1, confinement for 20 years, and a dishonorable discharge.

On appeal, the appellant has advanced argument to the effect that his service from September 2000 (when he entered onto active duty) to February 2004 (when he reenlisted) should be considered qualifying for purposes of VA benefits.  In support of his position, he points out that he was awarded a Good Conduct Medal in January 2004, for the period from September 2000 to September 2003, and that he was awarded the Army Commendation Medal for meritorious service for the period from April 2003 to April 2004.  He also points out that his DD Form 214 (Certificate of Release or Discharge from Active Duty), while characterizing his final discharge as dishonorable, contains a narrative to the effect that he had "continuous honorable active service" from September 2000 to February 2004.

As is applicable to service during the Persian Gulf War (since August 2, 1990), if a service member reenlists prior to completing the period of active service to which he or she was obligated at the time of entry into such service, and then completes that obligated period of service, but is not issued a discharge for that period due to the intervening reenlistment, the service member shall be considered to have been unconditionally discharged from the initially obligated period of service; provided that he or she would have been eligible at that time for a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18)(B) (West 2014); 38 C.F.R. §§ 3.2(i), 3.13 (2016).

If, on the other hand, the service member would not have been eligible for a discharge or release under conditions other than dishonorable at that time (with exceptions not here applicable), his or her entire period of service will constitute one period of service and entitlement to benefits will be determined by the character of the final termination of that service.  See VAOPGCPREC 8-2000, fn. 2 (July 25, 2000) (noting, in part, that the regulatory history of 38 C.F.R. § 3.13(c) indicates that it is applicable only when the last period of service in terminated under dishonorable conditions); cf. 38 C.F.R. § 3.13(b).

Generally speaking, VA benefits are not payable if the period of service on which the claim for benefits is based was terminated by reason of the sentence of a general court-martial.  38 U.S.C.A. §§ 101(2), 5303(a) (West 2014); 38 C.F.R. § 3.12(c)(2) (2016).  In addition, VA health-care and related benefits under Chapter 17, Title 38, United States Code, ordinarily may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in 38 C.F.R. § 3.12(c) applies. 38 C.F.R. § 3.360(b) (2016).

Notwithstanding these provisions, eligibility for VA benefits may be established if evidence demonstrates to VA's satisfaction that, at the time of the commission of the offense(s) leading to a person's termination from service, the person was insane.  38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. § 3.12(b) (2016).  Under applicable law, an "insane" person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2016).

In light of the foregoing, the dispositive questions in this case are: (1) whether the appellant was insane at the time of the commission of the offenses leading to his termination from service, and (2) if not, whether he otherwise would have been eligible for a discharge or release under conditions other than dishonorable as of September 2004, when he fulfilled his initial, four-year service obligation, so as to permit that period of service to be considered a distinct period of service for purposes of entitlement to VA benefits.  See, e.g., Holmes v. Brown, 10 Vet. App. 38 (1997).

The appellant has asserted that the service records in his electronic claims files are incomplete.  He maintains that he took two "tests" in connection with in-service psychiatric and pre-deployment evaluations in 2003, the results of which are not of record.  He also alleges having received additional, relevant evaluation and/or treatment at Evans Army Community Hospital from February to April 2003.  Because such evidence, if obtained, could bear on the outcome of the appellant's appeal, efforts must be made to procure it.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The appellant has also submitted evidence reflecting that VA notified him in April 2013 that he was eligible for educational assistance under Chapter 30, Title 38, United States Code (the Montgomery GI Bill).  The basis of that determination is unclear from the current record, inasmuch as such eligibility for discharged individuals requires, among other things, an honorable discharge.  See 38 U.S.C.A. § 3011(a)(3)(B) (West 2014); VAOPGCPREC 10-92 (April 1, 1992) (holding, in part, that the provisions of 38 U.S.C. § 101(18) are inapplicable to Chapter 30 eligibility determinations).  On remand, the contents of the appellant's VA education folder should be associated with the record on appeal in order to ensure that the matter before the Board is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

For the reasons stated, this case is REMANDED for the following actions:

1.  Request from all appropriate source(s) a complete copy of any additional service treatment records pertaining to the appellant that might be available, to include any reports of testing performed in connection with in-service psychiatric and pre-deployment evaluations in 2003 and any other clinical records associated with treatment or evaluation of his mental health.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the appellant and his representative should be notified.

2.  Request from all appropriate source(s) a complete copy of any additional service personnel records pertaining to the appellant that might be available, to include any additional DD Forms 214 and 256A and any additional documents pertaining to the facts and circumstances leading to his general court-martial.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the appellant and his representative should be notified.

3.  Arrange to have the appellant's VA educational folder, or a legible copy of its contents, associated with the record on appeal, to include any documents relied upon in determining his eligibility for Chapter 30 (Montgomery GI Bill) benefits.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the appellant and his representative should be notified.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  In so doing, the AOJ must consider, among other things, whether any determinations with respect to character of discharge that were made in connection with the appellant's claim for Chapter 30 benefits are binding on the AOJ in the current matter, pursuant to the provisions of 38 C.F.R. § 3.104, in the absence of a finding of clear and unmistakable error.  If the benefit sought remains denied, the appellant and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

After the appellant and his representative have been given an opportunity to respond to the SSOC, the record should be returned to this Board for further appellate review.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

